DETAILED ACTION
This communication is responsive to Application No. #17/154397 filed on January 21, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for transmitting” in claim 29.
“means for receiving” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For claim 29, means for transmitting and receiving are recited in ¶ [0009], which appear to be from a point of view of a UE.  
And per ¶ [0148-0155], a block diagram of a corresponding wireless device (i.e., UE) in Figure 7 is described, which is composed of a processor, memory, software/code, and other communication components to implement the means of transmitting and receiving.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13, 16, 18-19, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et.al. (US Patent Application Publication, 20210058961, hereinafter, “Patel”).
Regarding claim 1, Patel teaches:
A method for wireless communication at a user equipment (UE) (Patel: Process flow 500 may include a UE 115-e.  Fig. 5 and ¶ [0076]), comprising: 
transmitting, to a base station, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]); 
receiving, from the base station, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmitting, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).

Regarding claim 2, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
identifying, at the UE, a change in channel state information pertaining to communications with the base station, wherein the channel state information scheduling request is transmitted based on the identifying (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI. The CSI may be used by the base station 105-c as an indicator for channel correction in the case of noisy or poor signal [i.e., to identify a change in CSI]. At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 3, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
including, in the channel state information scheduling request, a first indication that the base station is to grant resources for a channel state information report transmission from the UE to the base station (Patel: a one bit CSI request-to-transmit message or indication may be sent from UE 115-a to base station 105-a on an uplink transmission.  ¶ [0057]).

Regarding claim 4, Patel discloses on the features with respect to claim 3 as outlined above.
Patel further teaches:  
receiving a second indication that the resources for the channel state information report transmission have been granted (Patel: Upon receiving the request, base station 105-a may transmit a downlink grant to specify a CSI trigger with pre-allocated uplink resources.  ¶ [0057]).

Regarding claim 5, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
transmitting the channel state information scheduling request on one or more dedicated resources (Patel: PUCCH resources for SR and CSI reporting may be assigned [i.e., dedicated resources] ... through RRC signaling.  ¶ [0049]).

Regarding claim 6, Patel discloses on the features with respect to claim 5 as outlined above.
Patel further teaches:  
wherein the one or more dedicated resources are different from scheduling request resources associated with scheduling requests for uplink transmissions other than a channel state information report transmission (Patel: The one bit transmission may be pre-allocated [i.e., dedicated resource] for a given low latency user.  ¶ [0057]).

Regarding claim 7, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information scheduling request is a bit indication (Patel: a one bit CSI request-to-transmit message or indication may be sent from UE 115-a to base station 105-a on an uplink transmission.  ¶ [0057]).

Regarding claim 11, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
autonomously generating the channel state information scheduling request (Patel: To facilitate efficient low latency communication the UE 115 may send UE-initiated CSI reports, which may be in addition to periodic and base station triggered reports. For example, the UE 115 may send UE-initiated CSI reports using ...  a request-to-transmit ...  ¶ [0053]).

Regarding claim 12, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
detecting a channel state information scheduling request trigger (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI [i.e., detecting a trigger] ...  Fig. 5 and ¶ [0078]); and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Patel: ... At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 13, Patel discloses on the features with respect to claim 12 as outlined above.
Patel further teaches:  
identifying a channel interference measurement associated with a preceding channel state information report prior to the channel state information report (Patel: At step 615, UE 115-f may determine a first CSI based on, for example, the pilot signal sent in step 610. This CSI may be used as a reference for future channel responses in determining if the quality of the low latency link is improving or getting worse. At step 620, UE 115-f may transmit the CSI report [i.e., preceding CSI report] to base station 105-d.  Fig. 6 and ¶ [0084]); and
comparing the channel interference measurement associated with the preceding channel state information report to one or more channel interference measurements associated with other previous channel state information reports (Patel: At step 625, base station 105-d may send another pilot signal. This pilot signal may be a known pattern that is processed in a known manner to both base station 105-d and UE 115-f. UE 115-f may use the pilot signal as a reference, for example, for calculating the channel response. UE 115-f may then use the pilot signal to determine a CSI differential in step 630. The CSI differential may not be a full CSI report, but instead may be a reference as to whether channel conditions have improved or gotten worse since the previous pilot signal transmission. UE 115 may then report the CSI differential to base station 105-d.  Fig. 6 and ¶ [0085]).

Regarding claim 16, Patel discloses on the features with respect to claim 12 as outlined above.
Patel further teaches:  
receiving one or more reservation signals in an unlicensed radio frequency spectrum band (Patel: In some cases a UE 115-a and base station 105 may operate in a shared or unlicensed frequency spectrum.  Fig. 4 and ¶ [0071]), the one or more reservation signals comprising channel interference information, wherein generating the channel state information scheduling request is based at least in part on receiving the one or more reservation signals (Patel: At step 420, UE 115-d may transmit the CSI report to base station 105-b using a contention based resource. For example, UE 115-d may transmit a UE-initiated CSI report to base station 105-b using shared or unlicensed spectrum (in some cases, these reports may be sent as a supplement to periodic reports sent using licensed spectrum)..  Fig. 4 and ¶ [0075]).

Regarding claim 18, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information report comprises an aperiodic channel state information report (Patel: UE 115-a may send a full CSI report ... through ... an aperiodic allocation started by a trigger from the base station 105-a.  ¶ [0058]).

Regarding claim 19, Patel discloses on the features with respect to claim 1 as outlined above.
Patel further teaches:  
wherein the channel state information report comprises a semi-persistent channel state information report (Patel: UE 115-a may send a full CSI report ... through a periodic CSI allocation [i.e., persistent or semi-persistent] ... started by a trigger from the base station 105-a.  ¶ [0058]).

Regarding claim 24, Patel teaches:
An apparatus for wireless communication (Patel: Process flow 500 may include a UE 115-e.  Figs. 5, 10 and ¶ [0076]), comprising: 
a processor (Patel: a processor 1005.  Fig. 10 and ¶ [0103]),
memory coupled with the processor (Patel: memory 1015.  Fig. 10 and ¶ [0103]); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Patel: The memory 1015 may store computer-readable, computer-executable software/firmware code 1020 including instructions that, when executed, cause the processor 1005 to perform various functions described herein (e.g., low latency PUCCH with SR and CSI, etc.).  Fig. 10 and ¶ [0104]): 
transmit, to a base station, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
receive, from the base station, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmit, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).

Regarding claim 25, Patel discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
identify, at the UE, a change in channel state information pertaining to communications with the base station, wherein the channel state information scheduling request is transmitted based on the identifying (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI. The CSI may be used by the base station 105-c as an indicator for channel correction in the case of noisy or poor signal [i.e., to identify a change in CSI]. At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 26, Patel discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
transmit the channel state information scheduling request on one or more dedicated resources (Patel: PUCCH resources for SR and CSI reporting may be assigned [i.e., dedicated resources] ... through RRC signaling.  ¶ [0049]).

Regarding claim 28, Patel discloses on the features with respect to claim 24 as outlined above.
Patel further teaches:  
detect a channel state information scheduling request trigger (Patel: At step 515, UE 115-e may determine the CSI for the connection between the UE 115-e and the base station 105-c. UE 115-e may use the previously received pilot signal as a reference for calculating the CSI [i.e., detecting a trigger] ...  Fig. 5 and ¶ [0078]); and
generate the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Patel: ... At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]).

Regarding claim 29, Patel teaches:
An apparatus for wireless communication, comprising (Patel: Process flow 500 may include a UE 115-e.  Figs. 5, 10 and ¶ [0076]): 
means for transmitting (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0103]), to a base station, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
means for receiving (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0103]), from the base station, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
means for transmitting (Patel: UE 115-g may also include a processor 1005 ... a transceiver 1035.  Fig. 10 and ¶ [0102]), in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).

Regarding claim 30, Patel teaches:
A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (Patel: FIG. 10 shows a diagram of a system 1000, including a UE.  Fig. 10 and ¶ [0102]), the code comprising instructions executable by a processor to (Patel: The memory 1015 may store computer-readable, computer-executable software/firmware code 1020 including instructions that, when executed, cause the processor 1005 to perform various functions described herein (e.g., low latency PUCCH with SR and CSI, etc.).  Fig. 10 and ¶ [0104]): 
transmit, to a base station, a channel state information scheduling request (Patel: At step 520, UE 115-e may send an uplink transmit request to base station 105-c. The uplink transmit request may be sent asking permission for the UE 115-e to send, for example, the CSI determined in step 515 using the pilot signal transmitted in step 510.  Fig. 5 and ¶ [0078]);
receive, from the base station, a channel state information report trigger (Patel: At step 525, base station 105-c may send a downlink grant to UE 115-e ... the downlink grant may include a trigger for sending a CSI report.  Fig. 5 and ¶ [0079]) based at least in part on the channel state information scheduling request (Patel: The downlink grant may be in response to, for example, the transmit request sent in step 520.  Fig. 5 and ¶ [0079]); and
transmit, in response to receipt of the channel state information report trigger, a channel state information report (Patel: At step 530, UE 115-e may identify a trigger for sending a CSI report. This may lead to UE 115-e transmitting the CSI report determined in step 515 to base station 105-c.  Fig. 5 and ¶ [0080]) over a physical layer uplink channel (Patel: process flow 500 in a system that supports low latency PUCCH with SR and CSI.  Fig. 5 and ¶ [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Zhang et.al. (US Patent Application Publication, 20200178240, hereinafter, “Zhang”).
Regarding claim 8, Patel discloses on the features with respect to claim 1 as outlined above.
Patel does not explicitly teach:
wherein the channel state information report trigger comprises downlink control information signaling or a medium access control-control element signaling. 
However, in the same field of endeavor, Zhang teaches:
wherein the channel state information report trigger comprises downlink control information signaling (Zhang: At block 501, the UE receives a CSI trigger to report A-CSI feedback, wherein the CSI trigger includes either a dedicated DCI for the A-CSI feedback or a group common DCI.  ¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Zhang above in order to report aperiodic channel state information (CSI) via a physical uplink control channel (PUCCH). (Zhang, ¶ [0002]).

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Zheng et.al. (US Patent Application Publication, 20190159255, hereinafter, “Zheng”).
Regarding claim 9, Patel discloses on the features with respect to claim 1 as outlined above.
Patel does not explicitly teach:
transmitting the channel state information scheduling request via resources associated with one or more sounding reference signals. 
However, in the same field of endeavor, Zheng teaches:
transmitting the channel state information scheduling request via resources associated with one or more sounding reference signals (Zheng: where the channel resource is periodically configured in time domain, may be an uplink resource used to transmit a scheduling request (SR), where the uplink resource is periodically configured in time domain, may be an uplink resource used to transmit a sounding reference signal (SRS).  ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Zheng above in order to improve efficiency of transmitting data on the unlicensed frequency band. (Zheng, ¶ [0007]).

Regarding claim 27, Patel discloses on the features with respect to claim 24 as outlined above.
Patel does not explicitly teach:
transmit the channel state information scheduling request via resources associated with one or more sounding reference signals. 
However, in the same field of endeavor, Zheng teaches:
transmit the channel state information scheduling request via resources associated with one or more sounding reference signals (Zheng: where the channel resource is periodically configured in time domain, may be an uplink resource used to transmit a scheduling request (SR), where the uplink resource is periodically configured in time domain, may be an uplink resource used to transmit a sounding reference signal (SRS).  ¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Zheng above in order to improve efficiency of transmitting data on the unlicensed frequency band. (Zheng, ¶ [0007]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Zheng in view of Xiong et.al. (US Patent Application Publication, 20190149379, hereinafter, “Xiong”).
Regarding claim 10, Patel-Zheng discloses on the features with respect to claim 9 as outlined above.
Patel-Zheng does not explicitly teach:
partitioning the resources associated with the one or more sounding reference signals, wherein the partitioning comprises an indication of a presence of the channel state information scheduling request. 
However, in the same field of endeavor, Xiong teaches:
partitioning the resources associated with the one or more sounding reference signals (Xiong: FIG. 3 illustrates an example for a sounding reference signal (SRS) resource group partition ... SRS resource 6 is configured for two SRS resource groups, enabling functionality for both groups ... resulting in SRS resource 6 being enabled for both PUSCH and PUCCH beam indication.  ¶ [0059]), wherein the partitioning comprises an indication of a presence of the channel state information scheduling request (Xiong: short and long PUCCH can be used to carry uplink control information (UCI). Further, the UCI may include a scheduling request (SR), ... a channel state information (CSI) report ...  ¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Zheng to include the features as taught by Xiong above in order for the gNB to finish a link adaptation. (Xiong, ¶ [0058]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Einhaus et.al. (US Patent Application Publication, 20210288861, hereinafter, “Einhaus”).
Regarding claim 14, Patel discloses on the features with respect to claim 12 as outlined above.
Patel does not explicitly teach:
wherein detecting the channel state information scheduling request trigger comprises: 
receiving one or more packets in accordance with a modulation and coding scheme; and
determining that the modulation and coding scheme satisfies a threshold based at least in part on a log-likelihood ratio associated with decoding the one or more packets, wherein generating the channel state information scheduling request is based at least in part on determining that the modulation and coding scheme satisfies the threshold. 
However, in the same field of endeavor, Einhaus teaches:
wherein detecting the channel state information scheduling request trigger comprises: 
receiving one or more packets in accordance with a modulation and coding scheme (Einhaus: transmitting 1280 and/or receiving 1960 the data in the scheduled resources (over a channel 1901) to/from the terminal in accordance with the transmitted modulation and coding indicator and on a transmission parameter of the data to be transmitted/received 1910, 1915.  Fig. 19 and ¶ [0180]); and
determining that the modulation and coding scheme satisfies a threshold based at least in part on a log-likelihood ratio associated with decoding the one or more packets (Einhaus: it is beneficial to use a more robust modulation scheme for any retransmissions in order to decrease the probability of sustained decoding failures.  ¶ [0148]), wherein generating the channel state information scheduling request is based at least in part on determining that the modulation and coding scheme satisfies the threshold (Einhaus: The process starts by decision 1710 on whether a channel quality measure employed exceeds a first threshold, T1. If not, a first set of modulation and coding schemes is selected 1720 (MCS table A). If yes, it is further judged 1730 whether the channel quality measure exceeds a second threshold, T2. If this is not the case, then a second set (MCS table B) of modulation and coding schemes is selected 1740. If yes, a third set of modulation and coding schemes (MCS table C) is selected 1750.  Fig. 17 and ¶ [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Einhaus above in order to decrease the probability of sustained decoding failures. (Einhaus, ¶ [0148]).

Regarding claim 15, Patel discloses on the features with respect to claim 12 as outlined above.
Patel does not explicitly teach:
wherein detecting the channel state information scheduling request trigger comprises: 
determining an uplink power level based at least in part on a maximum permissible exposure limit, wherein generating the channel state information scheduling request is based at least in part on determining the uplink power level. 
However, in the same field of endeavor, Einhaus teaches:
wherein detecting the channel state information scheduling request trigger comprises: 
determining an uplink power level based at least in part on a maximum permissible exposure limit, wherein generating the channel state information scheduling request is based at least in part on determining the uplink power level (Einhaus: The modulation and coding indicator may be semi-statically chosen among the received modulation and coding indicator set by comparing, at a selection unit 1813 or 1823 the power level at which the data are to be received or transmitted.  ¶ [0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Einhaus above in order to decrease the probability of sustained decoding failures. (Einhaus, ¶ [0148]).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Fehrenbach et.al. (US Patent Application Publication, 20200092685, hereinafter, “Fehrenbach”).
Regarding claim 17, Patel discloses on the features with respect to claim 12 as outlined above.
Patel does not explicitly teach:
determining power headroom information; and
determining that a power headroom associated with uplink communications satisfies a threshold based at least in part on the power headroom information, wherein generating the channel state information scheduling request is based at least in part on the power headroom associated with the uplink communications satisfying the threshold. 
However, in the same field of endeavor, Fehrenbach teaches:
determining power headroom information (Fehrenbach: Power Headroom Reporting in-band on a shared channel (e.g. PUSCH) via MAC Control Elements.  ¶ [0475]); and
determining that a power headroom associated with uplink communications satisfies a threshold based at least in part on the power headroom information (Fehrenbach: Power Headroom Reporting in-band on a shared channel (e.g. PUSCH) [i.e., for uplink communications] via MAC Control Elements ... based on the actual transmission power relative to the maximum transmit power [i.e., threshold] of the platoon manager.  Fig. ¶ [0475-0476]), wherein generating the channel state information scheduling request is based at least in part on the power headroom associated with the uplink communications satisfying the threshold (Fehrenbach: the control information being sent to the base station 13 may comprise at least one of a scheduling request requesting the physical resources for the UE-to-UE communication within the UE Group 17 and/or for the UE-to-Basestation communication, a channel state information, or a Power Headroom or Power Control Reporting ...  ¶ [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Fehrenbach above in order to provide an efficient communication between an eNB and one or more UEs within a radio network. (Fehrenbach, ¶ [0023]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Shi et.al. (US Patent Application Publication, 20190327743, hereinafter, “Shi”).
Regarding claim 20, Patel discloses on the features with respect to claim 1 as outlined above.
Patel does not explicitly teach:
receiving signaling comprising a channel state information scheduling request configuration from the base station, wherein transmitting the channel state information scheduling request is based at least in part on the channel state information scheduling request configuration. 
However, in the same field of endeavor, Shi teaches:
receiving signaling comprising a channel state information scheduling request configuration from the base station (Shi: S102. UE receives the PUCCH channel resource configuration information sent by the eNB.  Fig. 8 and ¶ [0124]), wherein transmitting the channel state information scheduling request is based at least in part on the channel state information scheduling request configuration (Shi: the PUCCH channel resource configuration information may include ... channel resource configuration information for feeding back a downlink channel CSI-RS, channel resource configuration information for uplink scheduling request information.  Fig. 8 and ¶ [0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel to include the features as taught by Shi above in order to increase a speed of feeding back uplink control information. (Shi, ¶ [0009]).

Regarding claim 21, Patel-Shi discloses on the features with respect to claim 20 as outlined above.
Shi further teaches:
identifying one or more resources for the channel state information scheduling request based at least in part on the channel state information scheduling request configuration, the one or more resources are preconfigured, wherein transmitting the channel state information scheduling request comprises (Shi: the PUCCH channel resource configuration information is received using the RRC message, and the PUCCH channel resource configuration information includes at least two types of configured PUCCH channel resources. The UE may receive the activation indication information sent by the eNB, determine the configured PUCCH channel resource according to the activation indication information, and feed back the downlink data acknowledgement information using one of the at least two types of configured PUCCH channel resources.  Fig. 8 and ¶ [0131]): 
transmitting the channel state information scheduling request on the one or more preconfigured resources (Shi: S103. The UE feeds back downlink data acknowledgement information based on the PUCCH channel resource configuration information using a configured PUCCH channel resource.  Fig. 8 and ¶ [0132]).
The rationale and motivation for adding this teaching of Shi is the same as the rationale and motivation for Claim 20.  

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Shi in view of Berglund et.al. (US Patent Application Publication, 20190364591, hereinafter, “Berglund”).
Regarding claim 22, Patel discloses on the features with respect to claim 20 as outlined above.
Patel-Shi does not explicitly teach:
determining, based at least in part on the channel state information scheduling request configuration, a channel state information scheduling request trigger, the channel state information scheduling request configuration comprising a threshold value for channel state information or a parameter related to the channel state information, or both; and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger. 
However, in the same field of endeavor, Berglund teaches:
determining, based at least in part on the channel state information scheduling request configuration, a channel state information scheduling request trigger, the channel state information scheduling request configuration comprising a threshold value for channel state information (Berglund: In one implementation of the first or second embodiment, the second CSI configuration comprises an event-based CSI reporting configuration, wherein the CSI is reported if (e.g., only if) one or more event-triggers are fulfilled. The one or more event-triggers may comprise a significant change of the CSI (e.g., as obtained at the wireless device). That is, the CSI is reported in the step 306 when the CSI has changed significantly. The change of the CSI may be significant relative to the last-reported CSI, and/or the change may include exceeding or falling below one or more threshold values.  Fig. 3 and ¶ [0112]); and
generating the channel state information scheduling request based at least in part on the channel state information scheduling request trigger (Berglund: The triggered reporting may include a step of obtaining a radio resource of the radio node and/or the RAN for transmitting the CSI. The radio resource may be obtained by transmitting a scheduling request to the radio node.  ¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Shi to include the features as taught by Berglund above in order to provide more accurate and/or more frequent channel state information. (Berglund, ¶ [0009]).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Patel-Shi in view of Gao et.al. (US Patent Application Publication, 20200322113, hereinafter, “Gao”).
Regarding claim 23, Patel-Shi discloses on the features with respect to claim 20 as outlined above.
Patel-Shi does not explicitly teach:
wherein the channel state information scheduling request configuration corresponds to one or more directional beams transmitted by the base station. 
However, in the same field of endeavor, Gao teaches:
wherein the channel state information scheduling request configuration corresponds to one or more directional beams transmitted by the base station (Gao: the eNB may configure a UE with a set of K CSI-RS resources ... The K resources may correspond to K different beam directions as seen from the eNB. In this case, the eNB indicates to the UE in the uplink scheduling grant, one of the K CSI-RS resources to be used by the UE to perform channel measurement and CSI report in the scheduled PUSCH.  ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patel-Shi to include the features as taught by Gao above in order to mitigate the problem of large feedback delay in the hybrid CSI reporting scheme. (Gao, ¶ [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416